 In the Matter of RATHBORNE,HAIR&,RIDGWAY COMPANYandWARE-HOUSE AND DISTRIBUTIONWORKERS UNION,LOCAL 208, I.L.W. U.AFFILIATED WITH C. I. O.rCase No. R-41124.-Decided November 14,191Jurisdiction:paper box manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition until certified by Board ; electionnecessary.UnitAppropriatefor CollectiveBargaining:all production and maintenanceemployees, excluding office, clerical, and supervisory employees, and outsidetruck drivers.Winston, Straws cQ Shaw,byMr. George B. Christensen,of Chi-cago, Ill., for the Company.Mr. David B. Rothstein,of Chicago, Ill., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE.Upon,petition duly filed by Warehouse and Distribution WorkersUnion, Local 208, I. L. W. U., affiliated with the C. I. 0., herein calledthe Union, alleging that a question affecting commerce had arisenconcerning. the representation of employees of Rathborne, Hair &Ridgway Company, Chicago, Illinois, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Richard C. Swander, Trial Examiner. Saidhearing was held at Chicago, Illinois, on October 21, 1942.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be, heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues.During the hearing theCompany moved that the petition be dismissed on the ground that theUnion did not have jurisdiction to organize employees in the box man-ufacturing industry, in which the Company is engaged.The Trial45 N. L. R. B., No. 91.612 RATHBONE, -HAIR & RIDGWAY COMPANY613Examiner reserved his ruling.The motion is hereby denied.'TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the,following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRathborne, Hair & Ridgway Company, an Illinois corporation op-erating plants in Chicago, Illinois, and in the States,of Minnesota,Missouri, and Alabama, is engaged in the manufacture of paper boxes,beer cases, and crating and starch.trays.This proceeding is concernedsolely with the Company's plant at Chicago, Illinois.The value ofthe finished products manufactured by the Company in 1941 exceeded$300,000, of which approximately 20 percent was shipped to pointsoutside the State of Illinois.The raw materials used in the manu-facture of the finished products were lumber, wire, bandiron, paper,nails, glue, and ink.The value of the raw materials was in excess of$100,000, of which amount approximately 90 percent was shipped tothe Company from points outside the State of Illinois. The Companyconcedes that it is engaged in commerce within the meaning of theNational Labor Relations Act.11.THE ORGANIZATION INVOLVEDWarehouse & Distribution Workers Union, Local 208, I. L. W. U.,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONIt was stipulated between the parties that on September 28, 1942,the Union claiming to represent a majority of the Company's em-ployees, requested the Company to recognize it as the exclusiverepresentative of its ' employees.Subsequently, in a joint conferencebetween the Union, a Board agent, and the Company, the latter ad-vised all parties that it would not recognize the Union unless anduntil it had been certified by the Board.A statement of the Regional Director, introduced in evidence atthe hearing, indicates the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate 2SeePuebloGab and FuelGo. v. N.L. R. B.,118 F. (2d) 304(C. C. A. 10),enforcing23 N. L it.B. 1028.2The Regional Director's statement shows that the Union submitted 253 authorizationcards,all of whichbore apparently genuine original signatures.Of these cards 216 bore 614DECISIONS OOF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingoffice,. clerical, and supervisory employees, and outside truck drivers,constitute a unit appropriate for the purpose of collective bargain-ing within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth'in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the, NationalLabor,Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of National'Labor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives 'for the purposes of collective bargaining with Rathborne, Hair& Ridgway Company, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period' because they were ill or onnames of persons whose names appear on the Company's current pay roll covering a unitof 449 employees as alleged toobe appropriate by the Union.The 216 cards were datedas follows :,1 in April 1942 ; 2 inMay 1942 ; 2in June 1942;3 in July 1942;2 in August1942;163 in September 1942; 13 in October1942;and 30 undated.At the hearingtheUnion submitted 10 additional authorization cards, all of which appear to beargenuine original signatures,and all of which were dated in October 1942. , , RATHBONE, HAIR & RIDGWAY COMPANY615vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excludlnb employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Warehouse and Distribution Work-ersUnion, Local 208, I. L. W. U., C. I. 0., for the purposes of col-lective bargaining.MR. WM. M. LEISERSON took no, part in the consideration of theabove Decision and Direction of Election.